UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) Dec. 15, 2010 Xcel Energy Inc. (Exact name of registrant as specified in its charter) Minnesota 001-3034 41-0448030 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 414 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 612-330-5500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On December15, 2010, the Xcel Energy Inc. board of directors approved the Xcel Energy Inc. Amended and Restated Executive Annual Discretionary Award Plan (the “Amended and Restated Plan”), a discretionary cash bonus plan. The Amended and Restated Plan amends and restates the 2010 Executive Annual Discretionary Award Plan (the “2010 Plan”) approved by the board of directors on December 16, 2009.The Amended and Restated Plan extends the term of the 2010 Plan to March 31, 2016.Otherwise, the terms of the original 2010 Plan remain unchanged and the Amended and Restated Plan is intended to operate in the same manner as the 2010 Plan. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Xcel Energy Inc. (a Minnesota Corporation) By /s/ Cathy J. Hart Cathy J. Hart Vice President and Corporate Secretary Dec. 20, 2010
